DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I and the species listed below in the reply filed on 12/7/2020 is acknowledged.  The traversal is on the ground(s) that Park does not teach the amounts in which the silk fibroin and polyurethane are present.  Applicant’s arguments are persuasive over the Park reference, however, the claims are still deemed to lack unity of invention in view of the rejections over the claims presented below.
The following species were elected:
Biocompatible polyurethane - silicone-urethane co- polymer;
Solvent – hexafluoroisopropanol; and
Active agent - antimicrobial agent
Claims 4, 6 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/7/2020.

Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 recites “according to any one of claims 5” when it should read “according to claim 5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "(w/w)" renders the claim indefinite because it is unclear whether the limitation(s) inside the parenthesis are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the claimed will be read as reciting “0.1 to about 95 %w/w” and “at least 1%w/w”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas (US 2014/0303727), Park (Acta Biomaterialia,9, 2013) and Liu (Materials Letters 63 (2009)). Park is cited on the 9/27/2018 IDS.
Atlas discloses a device for the use in the repair of an ear drum in a subject, the device has a tensile strength Youngs Modulus between 12.5-40 MPa; comprises one or more membrane layers, wherein at least one membrane layer comprises a plurality of pores (reading on instant claim 2, 11 and 20); and wherein the device can support proliferation, migration and/or adhesion of cells selected from at least one or more of keratinocytes, fibroblasts, vascular cells, mucosal epithelial cell, and stem cells, reading on instant claims 9 and 15. (Abs). The device can also transmit soundwaves between 20 Hz and 20 KHz to the middle ear ossicles [0065].
Atlas teaches the device and the membranes to be made from silk fibroin [0013 and 0058] and can further comprise bioactive molecules, such as antimicrobial agents and heparin, reading on instant claims 7-8 and 14. The membrane layers are taught to be formed by casting [0022 and 0058].
Atlas teaches that the device can be formulated for immediate or extended release [0071].
However, Atlas does not teach the membranes to comprise a biocompatible polyurethane in combination with the silk fibroin.
Park discloses silk fibroin and polyurethane blends and discusses blending them in differing ratios.  With increases in silk fibroin content, the tensile strength decreased, the stiffness increased to 
Liu teaches the controlled release of heparin from films comprising blends of polyurethane and silk fibroin.  It was determined that a slower more sustained release of heparin could be obtained by increasing the film thickness, the loading amounts of heparin and the content ratio of silk fibroin to polyurethane in the film (Abs and Conclusion).   
It would have been prima facie obvious for a person of skill in the art before the effective fling date of the claimed invention to modify the teachings of Atlas with those of Park and Liu and use blends of silk fibroin and biocompatible polyurethane as taught by Park instead of simply silk fibroin as taught by Atlas.  One of skill in the art would have been motivated to make this change as Liu teaches that blends of silk fibroin and polyurethane can be used to controlled the release rate of actives, such as heparin, from the films and Park teaches that these blends can be used to increasing biocompatibility and mechanical properties and has concentration-dependent improvements in cell adhesion, initial proliferation and myogenic activity in mouse cells.  One of skill in the art would have a reasonable expectation of success as Atlas teaches the use of silk fibroin membranes to help improve cell adhesion and reconstruct/repair soft tissue and teaches the membranes can be formed with casting , Park teaches silk fibroin and polyurethane blends to also improve cell adhesion and teaches using the blend to 
Regarding claims 3 and 12-13: Atlas teaches multiple membrane layers (i.e. matrices) comprising silk fibroin and the prior art makes obvious the use of a blend of silk fibroin and polyurethane, therefore, each membrane matrix/layer comprises both silk fibroin and polyurethane, which satisfies the limitations of the claims.
Regarding the claimed concentration ranges of silk fibroin and polyurethane as recited by instant claim 1, while this isn’t taught by the prior art, Park teaches that the film is be made by blending a 5wt% silk solution with a 20wt% polyurethane solution in weight ratios of 0:10, 2:10, 6:10, 10:10m, 10:6 and 10:2 and then the films were dried after casting, thus the resulting films are expected to have 0.1-95% of silk fibroin and at least 1% of polyurethane, given the breath of the claimed ranges, furthermore, Park demonstrates that the difference in ratio affects the cell adhesion, for example, cells adhered to the low-SF concentration displayed relatively rounded or elongated shape, few focal contacts on the surface and did not exhibit a typical morphology (Fig. 8). In contrast, on the high-SF concentration surfaces, cells had rapidly spread and displayed many more focal contact points and cell processes in all directions and teaches the ratio to affect the tensile strength, it was shown that as the silk content increased, the ultimate tensile strength decreased and the stiffness increased.  Therefore, it would have been obvious to a skilled artisan to optimize the concentration of silk fibroin and polyurethane present in the membranes to obtain a desired cell adhesion characteristics and optimal tensile strength and stiffness.
Regarding claims 10 and 16: Atlas teaches that the device is useful in cases of cholesteoma, atelectasis and recurrent perforations [0087], while Atlas doesn’t specifically teach “membrane matrix is resistant to degradation and/or provides long term structural support to resist retraction, atelectasis and cholesteatoma” the prior art makes obvious the structural limitations being claimed, therefore the composition claimed and the composition made obvious by the prior art would be expected to have similar properties as a composition and its properties are inseparable.
Claim 5 is a product-by-process claim and this claim are not limited to the manipulations of the recited steps, only the structure implied by the steps and “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, “because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.” Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed.Cir. 2009). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id at1370 (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”). 
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983).   (“a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim.”) see Amgen Inc. v. F. Hoffman-La Roche Ltd., 580F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009) at 1370).
	“When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  	
	In the present case, the claimed product is found to be substantially the same as the product of the prior art.   

Claims 1-3, 5, 7-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas (US 2014/0303727), Park (Acta Biomaterialia,9, 2013) and Liu (Materials Letters 63 (2009)), as applied to claims 1-3, 5, 7-16 and 20 above, and further in view of Gunatillake (WO 2005/052019).
As discussed above, the prior art makes obvious the limitations of claims 1-3, 5, 7-16 and 20, however, they do not teach a silicone-urethane copolymer.
Gunatillake discloses cross-linked polyurethanes which comprise segments formed from a polysiloxane macrodiol/macrodiamine or silicone-based polycarbonate, a polyether macrodiol, a polyisocyanate and at least one di-functional chain extender.  The polyurethanes are biostable and creep resistant which makes them useful in the manufacture of biomaterials and medical devices, implants or articles (Abs).  
It would have been prima facie obvious for a person of skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with Gunatillake and use the polyurethane of Gunatillake having polysiloxane or silicone segments as Gunatillake teaches these polyurethanes to be biostable and creep resistant for use on the manufacture of biomaterials and medical devices and its prima facie obvious to pursue the known options within the technical grasp of the skilled artisan to achieve the predictable result of formulating medical devices comprising polyurethane.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613